UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 27, 2008 American Achievement Group Holding Corp. AAC Group Holding Corp. American Achievement Corporation (Exact name of registrants as specified in their charters) (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) Delaware 333-137067 20-4833998 Delaware 333-121479 20-1854833 Delaware 333-84294 13-4126506 7211 Circle S Road Austin, Texas 78745 (Address of Principal Executive Offices, Zip
